Citation Nr: 1444579	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  12-05 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis due to Agent Orange exposure.  

2.  Entitlement to nonservice-connected pension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel





INTRODUCTION

The Veteran served on active duty from November 1968 to November 1974 and from March 1988 to July 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  The Veteran's generalized arthritis is not due to exposure to Agent Orange (herbicides) during active service, generalized arthritis did not have onset during active service, was not caused by active service and did not manifest within one year of separation from active service.   

2.  The Veteran's annual income exceeded the annual nonservice-connected disability maximum pension rate for all relevant 12 month annualization periods.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for generalized arthritis have not all been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309(a), (e) (2013).  

2.  The criteria for nonservice-connection pension have not all been met.  38 U.S.C.A. §§ 1513, 1521, 5107, 5312 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.3, 3.23, 3.102, 3.151, 3.271, 3.272 (2013). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Merits - Arthritis Claim

An April 2010 Report of Contact documents a telephone conversation in which the Veteran requested service connection for arthritis due to exposure to Agent Orange.  VA received his formal application in June 2010 and in a document received in August 2010, he specified that his claim was one of entitlement to service connection for rheumatoid arthritis.  In the August 2010 rating decision on appeal, the RO denied service connection for arthritis.  Listed on the rating decision code sheet is the code for degenerative arthritis.  

Based on a review of the record, it is clear from the Veteran's claim that he was seeking service connection benefits for generalized arthritis and not arthritis of a particular joint.   

The RO granted service connection for a number of disabilities in a September 2013 rating decision.  These included degenerative arthritis of the left and right knees.  These arthritis disabilities of specific joints are not part of the Veteran's claim that is now before the Board.  

Disability due to specific diseases is presumed to be service connected if the veteran was exposed to Agent Orange during service.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2013); 38 C.F.R. § 3.309(e).  Arthritis is not one of those specific diseases.  Id.  The Veteran served in the U.S. Navy during the Vietnam Era and had foreign or sea service.  He was awarded the VA Vietnam Service Medal and the Republic of Vietnam Campaign Medal with Device.  

The record does not show that the Veteran was on the land mass or inland waters of Vietnam and therefore does not show that he is presumed to have been exposed to Agent Orange during service.  See Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008).  

However, it is important for the Veteran to understand that even assuming, solely for the purpose of this discussion, that he was on land or in the inland waters of Vietnam, the only indication of an association between his arthritis and such exposure is his own assertion.  This is not competent evidence that Agent Orange caused arthritis.  In this regard, it is well known that there are extensive studies conducted by physicians and scientists to determine whether exposure to chemicals cause specific diseases.  As such, the Board concludes that whether Agent Orange exposure causes arthritis is a complex medical question.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Furthermore, it is not a question that can be answered by observation with one's senses as if it could there would be no need for such research.  Id.  The Board thus concludes that, even if the Veteran was exposed to Agent Orange during service, his opinion is not competent evidence to link his arthritis to such exposure.  For these reasons, the Board concludes that the evidence is not in equipoise or favorable to a finding that any generalized arthritis was caused by exposure to Agent Orange.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service treatment records do not include any mention of arthritis.  There are numerous reports of medical examination, including at separation from active service in May 1992, all of which include normal clinical evaluations of his extremities and spine.  

In reports of medical history, including in May 1992, the Veteran consistently reported that he had never had arthritis, providing highly probative factual evidence against his own claim.  This is the most probative evidence of record on the question of whether arthritis manifested during service.  The Board thus concludes that service connection is not warranted based on onset of arthritis during service.  

There is also a rebuttable presumption of service connection for arthritis if it manifests to a compensable degree within one year of separation form active service even if there is no evidence of the disease during service.  38 U.S.C.A. § 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. § 3.307, 3.309(a) (2013).  There is no evidence of such manifestation.  Service connection may therefore not be presumed based on the provisions for presumptive service connection for specific chronic diseases.  

For the reasons stated above, the Board finds that the preponderance of evidence is against granting service connection of generalized arthritis, whether rheumatoid or degenerative.  Hence, the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  

II.  Merits - Pension Claim

Disability pension will be paid to a veteran of a period of war who meets statutorily defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521 (West 2002 & 2013).  Pension is also payable to each veteran of a period of war who is 65 years of age or older and who meets the service requirements of 38 U.S.C.A. § 1521 and under the conditions (other than the permanent and total disability requirement) applicable to pension paid under that section.  38 U.S.C.A. § 1513 (West 2002 & Supp. 2013).  One prerequisite to entitlement is that the Veteran's income not exceed the applicable maximum pension rate.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3)(v) (2013).  

Under the law, the maximum annual rate of Improved (nonservice-connected) Pension payable to a veteran varies according to the number of dependents.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3(a)(3), 3.23, 3.273.  The rate of pension payable to an entitled payee is based on the amount of countable income received.  Pension is payable at a specified annual maximum rate, which is reduced on a dollar for dollar basis by income on a 12-month annualized basis.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23.  The maximum annual rates of improved pension are specified every year by statute in 38 U.S.C.A. § 1521, as increased from time to time under 38 U.S.C.A. § 5312.  Each increase of the maximum annual rates of improved pension under 38 U.S.C.A. § 5312 is published in the "Notices"" section of the Federal Register. 38 C.F.R. § 3.23(a).

"Annual income" includes a veteran's own annual income, and, where applicable, the annual income of a dependent spouse and, with certain exceptions, the annual income of each child of the veteran in his custody or to whose support the veteran is reasonably contributing.  38 C.F.R. § 3.23(d)(4). 

Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which it was received unless it is specifically excluded by regulation.  38 C.F.R. §§ 3.271, 3.272. 

The maximum pension rate effective for all periods on appeal, for a single veteran with no dependents - such as the Veteran, is $11, 830.  See M21-1MR, Appendix B.  

Of record is an Improved Pension Eligibility Verification Report completed by the Veteran in August 2010.  He indicated that he was not married and had no dependent children.  He also indicated that his gross monthly income was $1123 from Social Security and $338 of military retirement pay.  Of record is a letter addressed to the Veteran from the Social Security Administration (SSA) informing him that he is entitled to monthly retirement benefits beginning November 2008 and specifying that the amount of the benefits was $1061 per month.  Neither SSA retirement benefits nor military retirement pay is excluded from annual income.  

Also of record is a medical expense report indicating that the Veteran had paid $500 for medication and he also indicated that all medical expenses are paid by VA.  This is listed as one expense.  There is no indication that it is a monthly expense.  

When determining countable income, medical expenses in excess of five percent of the maximum annual pension rate, which have been paid by the appellant, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii) (2013).  The Veteran's medical expenses for the year in which he paid $500 was less than 5 percent of $11,830 and therefore does not reduce his annual income for any period.  

The Veteran's annual income, even considering just the social security income as specified in the 2008 letter, which is an underestimate of his actual income (it does not take into account the higher amount of income from social security retirement when he filed his claim in 2010 or his military retirement benefits), exceeds the maximum annual pension rate for all annualization periods on appeal.  There is thus no need to go through calculations for any single period.  

As the Veteran's annual income exceeded the maximum annual pension rate for all annualization periods on appeal, the requirements for award of pension have not all been met.  His appeal as to this issue must therefore be denied.  There is no reasonable doubt to be revolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013). 

III.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in July 2010.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  There is no indication of any outstanding relevant treatment records.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and the veteran's service. The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

While the Court stated in McLendon that the threshold to satisfy an indication of an association between a veteran's service event, injury, or disease and a current disability was a low one, there is a threshold.  Here, the record provides no more than the Veteran's statement that he was seeking service connection for arthritis due to Agent Orange exposure.  This does not meet the low threshold of an indication of an association between Agent Orange exposure and his arthritis.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (explaining that a conclusory generalized statement of causation by the claimant is not enough to entitle the claimant to an examination because if that were the case virtually all claimants would be entitled to an examination and would eliminate the carefully drawn statutory standard).  For these reasons, even if the Veteran was exposed to Agent Orange during service, VA does not have a duty to provide an examination.   

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  
ORDER

Nonservice-connected pension is denied.  

Arthritis due to Agent Orange exposure is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


